UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-07888 Limited Term Tax-Exempt Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: July 31 Date of reporting period: July 31, 2012 Courtney R. Taylor Limited Term Tax-Exempt Bond Fund of America 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Limited Term Tax-Exempt Bond Fund of America® [photo of a road among fields of grass] Annual report for the year ended July 31, 2012 Limited Term Tax-Exempt Bond Fund of America seeks current income exempt from regular federal income taxes, consistent with preservation of capital, by investing primarily in investment-grade municipal bonds. The fund’s portfolio maintains a dollar-weighted average maturity between three and 10 years. This fund is one of more than 40 offered by American Funds, which is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2012 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 2.50% maximum sales charge* % % % *The maximum initial sales charge was 3.75% prior to November 1, 2006. The total annual fund operating expense ratio is 0.60% for Class A shares as of the prospectus dated October 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. When applicable, investment results reflect fee waivers, without which results would have been lower. Visit americanfunds.com for more information. The fund’s 30-day yield for Class A shares as of August 31, 2012, calculated in accordance with the U.S. Securities and Exchange Commission (SEC) formula, was 0.99%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 1.52%.) The fund’s distribution rate for Class A shares as of that date was 2.61%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 19. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Income may be subject to state or local income taxes and/or federal alternative minimum taxes. Certain other income, as well as capital gain distributions, may be taxable. Refer to the fund prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: Limited Term Tax-Exempt Bond Fund of America’s past fiscal year was an exceptionally favorable period for returns. Investors who reinvested monthly dividends totaling about 44 cents a share realized a total return of 6.1% for the 12 months ended July 31, 2012. The fund’s result compared favorably to the Barclays Municipal Short-Intermediate 1–10 Years Index, a proxy for the segment of the municipal market in which the fund primarily invests. This market index, which returned 5.3%, is unmanaged and its result does not include expenses. Meanwhile, the fund’s peer group measure, the Lipper Intermediate Municipal Debt Funds Average, posted a 7.8% return. The fund’s share price increased from $15.85 to $16.36. Those investors who took dividends in cash realized an income return of 2.8%. We are pleased by the fund’s 12-month result. It’s important to recognize, however, that yields were already low at the start of the fiscal year. The magnitude of returns offered by municipal bonds over this period — as yields declined still further and bond prices rose — was, therefore, generally remarkable and likely unsustainable. Results for longer time periods are shown in the table below. The fund’s well-diversified portfolio is mostly invested in tax-exempt bonds with maturities ranging from a few years to about 10 years. It seeks to offer investors a middle course between money market funds (which typically offer returns that are relatively small and stable) and long-term municipal bond funds (which generally offer yields that are relatively higher, but with potential for greater volatility). [Begin Sidebar] Results at a glance For periods ended July 31, 2012, with all distributions reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 10/6/93) Limited Term Tax-Exempt Bond Fund of America (Class A shares) % Barclays Municipal Short-Intermediate 1–10 Years Index* Lipper Intermediate Municipal Debt Funds Average *Barclays Municipal Short-Intermediate 1–10 Years Index is a market-value-weighted index that includes investment-grade tax-exempt bonds with maturities of one to 10 years; it is unmanaged and, therefore, has no expenses. [photo of a road among fields of grass] In this report Contents 1 Letter to investors 4 The value of a long-term perspective 5 Summary investment portfolio 9 Financial statements 23 Board of trustees and other officers [End Sidebar] Municipal market overview In general, municipal bond yields (which move inversely to prices) declined for much of the fiscal year. Indeed, municipal bonds were one of the highest returning bond sectors for the 12 months ended July 31, 2012. Although there were a handful of significant municipal bankruptcies, the market’s breadth and depth meant these did not have much of a broader impact. Contrary to the controversial “doomsday” predictions of a few high-profile market commentators, widespread defaults did not materialize. [photo of a field of grass] Investors flocked to municipal bonds in droves, apparently in search of a relatively safe haven and some yield. Most weeks, municipal bond mutual funds experienced net inflows of investor money. In addition to increased demand, the rise in bond prices was also fueled by relative scarcity. Much of the recent issuance was actually refinancing, which didn’t add to the net supply of municipal bonds. Total returns for shorter term bonds significantly lagged those of longer maturities. Returns among intermediate maturities — which account for the lion’s share of the fund’s investments — occupied the middle ground. Broadly, returns among revenue bonds (the vast majority of the fund’s investments) led those of general obligation (G.O.) bonds. Revenue bonds are typically backed by dedicated income streams, such as charges for airport gate rentals, tolls on roads, or hospital revenues. Strong returns were evident across all major sectors, with hospital facilities bonds leading the pack. Inside the portfolio Many of the fund’s largest holdings at the end of the fiscal year were among sectors where revenue bonds support critical local enterprises including hospitals (13.0%), airports (12.3%) and electric utilities (7.5%). Beyond this trio, the fund’s well-diversified portfolio included significant holdings in a variety of other revenue bond sectors, as well as investments in G.O. bonds. Diversifying exposure across different types of issuer is an important part of the fund’s approach to managing volatility in the portfolio. [Begin Sidebar] Tax-exempt yields vs. taxable yields Find your estimated taxable income below to determine your federal tax rate,* then look in the far right column to see what you would have had to earn from a taxable investment to equal the fund’s 2.62% tax-exempt distribution rate† as of July 31, 2012. The fund’s tax-exempt If your taxable income is … distribution rate … then your federal of 2.62% is equivalent Single Joint tax rate is … to a taxable rate of … $
